Citation Nr: 0603032	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic right 
knee disability to include arthritis and patellofemoral 
syndrome.

3.  Entitlement to service connection for a chronic left knee 
disability to include arthritis and patellofemoral syndrome.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  The veteran also served in the Army Reserve after his 
active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1999 and January 2002 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  A low back disability was not present in service, and is 
not shown to be related to service.

3.  A chronic right knee disability was not present in 
service, and is not shown to be related to service.

4.  A chronic left knee disability was not present in 
service, and is not shown to be related to service.

5.  A psychiatric disability was not present in service, and 
is not shown to be related to service.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic left knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 


provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2001, May 2001, September 2001 and March 2004 that told 
him what was necessary for his claims to be granted.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the Supplemental Statements 
of the Case (SSOCs), he was provided with specific 
information as to why his claims seeking service connection 
for his back, knee, and psychiatric disabilities were being 
denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the March 2004 letter asked the veteran to let the RO know if 
there was any other evidence that would support the claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  The 
veteran has not indicated that there is any additional 
evidence available to help support his claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. 


App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).



A.  Low back disability

The service medical records show that the veteran complained 
of back pain in 1982 and 1983.  X-rays taken at the times 
showed no abnormality, and the back pain resolved.  At 
separation, the veteran mentioned his history of back pain, 
but the separation examination itself was negative for any 
finding of a back disability.  The veteran had periodic 
examinations for the Army Reserve in July 1988 and October 
1992 which were normal.  There was no indication of any back 
pain, or any chronic disability

The earliest VA treatment records are from 1997.  The veteran 
complained of low back pain, but none of the treatment 
records suggest that the low back pain is related to service.

The veteran was provided a VA examination in August 1999.  
The veteran reported first injuring his back in service when 
he lifted a heavy object.  The veteran complained of 
intermittent low back pain which comes and goes.  The pain 
was without radiation to the lower extremities.  The veteran 
had some limitation of motion and some limitation of daily 
functioning and no neurological symptoms.  The diagnosis was 
lumbosacral strain, and there was no etiology indicated.

The veteran underwent a second VA examination in November 
2004.  The veteran complained of a localized low back pain 
and a right sciatici nerve pain which he described as pain in 
the buttocks associated with tingling and electricity of the 
thighs and toes.  The pain was intermittent and lasted for 
one to two days.  The examiner noted some functional 
limitations including an inability to play softball or 
basketball, but the veteran's low back pain did not prevent 
him from doing his job, or driving for 45 minutes.  The 
veteran had limitation of motion of the lumbar spine, with 
pain on motion.  The diagnoses were (1) mild midline 
posterior protrusion (herniated disc) at L5-S1 level by CT 
scan of the lumbar spine dated October 24, 2001, and (2) 
lumbar paravertebral myositis secondary to diagnosis #1.  The 
examiner reviewed the claims folder and the service medical 
records showing low back pain and treatment in 1982 and 1983.  
The examiner reviewed the August 1999 VA examination, and 
noted that there was no evidence of treatment for a low back 
disability for several years prior to the veteran's claim 
filed in 1998.  The examiner offered his opinion that it was 
not at least as likely as not that the veteran's current low 
back disability was etiologically related to active service.  
He stated that the complaints of back pain in service were 
acute and transitory, and this was supported by the 
separation examination and the periodic examination in 1988 
and 1992 showing no back disability.

Since there is no evidence of a link between the veteran's 
current low back disability and service, service connection 
for this condition is not warranted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  There is a clear medical 
opinion of record that states the disability is not as likely 
as not to be related to service, and no medical evidence to 
the contrary.  The Board acknowledges that the veteran is 
complaining of a current disability that he believes is 
related to service, however, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu, 2 Vet. 
App. 492 (1992).  Service connection is not warranted for a 
low back disability.

B.  Left and right knee disabilities

The service medical records indicate a complaint of right 
knee pain, and no complaints regarding the left knee at all.  
The veteran's separation examination was normal with respect 
to the knees, and the periodic examinations in July 1988 and 
October 1992 were also normal with respect to both knees, 
with the veteran's reporting no symptoms of knee pain or 
other knee disability.

VA treatment notes show treatment for knee pain beginning in 
1997, but there is no indication of a link to service.

The veteran underwent a VA examination in August 1999.  The 
veteran complained of bilateral knee pain, mostly in the left 
knee, and did not report any one episode of trauma, but did 
report difficulty with squatting during physical training in 
service.  The veteran complained of stiffness, crepitus, and 
pain after sitting for a long period 


of time.  The veteran also reported that his left knee gave 
way going up or down steps.  He denied locking or swelling of 
the knees.  Range of motion of the knees was essentially 
normal with no pain on motion.  X-rays taken in August 1999 
were normal for both knees.  The diagnosis was bilateral 
patellofemoral syndrome.  There was no etiology given.

The veteran was provided a second VA examination in November 
2004.  The veteran complained of bilateral knee pain he 
attributed to doing squatting exercises in service.  The 
veteran reported intermittent knee pain with occasional 
electricity and tingling of the knees.  The examiner noted 
some limitation of flexion of the knees.  The veteran 
reported difficulty standing or bending, and an inability to 
play sports like baseball or basketball.  The diagnoses were 
residuals of left knee arthroscopic surgery with partial 
lateral meniscectomy, and bilateral patellofemoral syndrome.  
The examiner offered his opinion that the veteran's bilateral 
knee disability is not related to active service.  The 
examiner stated that the right knee condition in service was 
acute and transitory, which is supported by the normal 
separation examination and the normal periodic examinations 
in 1988 and 1992.  There were no service medical records 
showing complaints or treatment with respect to the left 
knee.

Since there is no evidence of a link between the veteran's 
current bilateral knee disability and service, service 
connection for these disabilities is not warranted. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  There 
is a clear medical opinion of record that states the knee 
disabilities are not related to service, and no medical 
evidence to the contrary.  The Board acknowledges that the 
veteran is complaining of a current disability and that he 
believes his knee disabilities to be related to service, 
however, while the veteran is competent to describe symptoms, 
he is not a medical professional, and is not competent to 
offer opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for left or right knee 
disabilities..



C.  Psychiatric disability

The service medical records are negative for any diagnosis of 
or treatment for a psychiatric disability.  The veteran's 
report of medical history at the time of his separation did 
indicate a history of depression or excessive worry, but the 
separation examination itself was normal.  The periodic 
examinations in 1988 and 1992 were also normal.  

VA treatment records from 2004 and 2005 show that the veteran 
was treated for depressive disorder and substance abuse.  The 
veteran reported he had been having problems with substance 
abuse since 1999.  There was no indication of a link to 
service for any psychiatric disability.

The veteran underwent a VA examination in November 2004.  The 
examiner noted that there were no records of in-service 
psychiatric treatment or complaints.  The veteran was treated 
for substance abuse from 2001 to 2003.  The veteran reported 
depression, anxiety, insomnia, impaired impulse control, and 
paranoia.  There was no specific information provided to 
suggest that any psychiatric disability was related to 
service.  The examiner diagnosed the veteran with depressive 
disorder; alcohol abuse; cannabis abuse, in remission; and 
borderline personality disorder.  The examiner stated his 
opinion that based on the veteran's history, records, and 
evaluations, the psychiatric disabilities diagnosed were not 
related to active service and not initially manifested during 
active service.

Since there is no evidence of a link between the veteran's 
current psychiatric disability and service, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  There is a 
clear medical opinion of record that states the disability is 
not related to service, and no medical evidence to the 
contrary.  The Board acknowledges that the veteran believes 
his psychiatric disability is related to service, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu, 2 Vet. App. 492 (1992).  Service 
connection is not warranted for a psychiatric disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a chronic right knee 
disability to include arthritis and patellofemoral syndrome 
is denied.

Entitlement to service connection for a chronic left knee 
disability to include arthritis and patellofemoral syndrome 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


